

114 S3080 IS: Santa Ana River Wash Plan Land Exchange Act
U.S. Senate
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3080IN THE SENATE OF THE UNITED STATESJune 21, 2016Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of the Interior to convey certain public lands in San Bernardino County,
			 California, to the San Bernardino Valley Water Conservation District, and
			 to accept in return certain exchanged non-public lands, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Santa Ana River Wash Plan Land Exchange Act. 2.DefinitionsIn this Act:
 (1)Conservation districtThe term conservation district means the San Bernardino Valley Water Conservation District, a political subdivision of the State of California.
 (2)Exchange landThe term Exchange Land means the approximately 310 acres of land owned by the Conservation District generally depicted as SBVWCD to BLM on the Map. (3)MapThe term Map means the map titled Santa Ana River Wash Land Exchange and dated September 03, 2015.
 (4)Non-public exchange parcelThe term non-public exchange parcel means the approximately 59 acres of land owned by the Conservation District generally depicted as SBVWCD Equalization Land on the Map and is to be conveyed to the United States if necessary to equalize the fair market values of the lands otherwise to be exchanged.
 (5)Public exchange parcelThe term public exchange parcel means the approximately 90 acres of Federal land administered by the Bureau of Land Management generally depicted as BLM Equalization Land to SBVWCD on the Map and is to be conveyed to the Conservation District if necessary to equalize the fair market values of the lands otherwise to be exchanged.
 (6)Public landThe term public land means the approximately 327 acres of Federal land administered by the Bureau of Land Management generally depicted as BLM Land to SBVWCD on the Map.
 (7)SecretaryThe term Secretary means the Secretary of the Interior. 3.Exchange of land; equalization of value (a)Exchange authorizedNotwithstanding the land use planning requirements of sections 202, 210, and 211 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1720–21), subject to valid existing rights, and conditioned upon any equalization payment necessary under section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), and subsection (b) of this Act, as soon as practicable, but not later than 2 years after the date of enactment of this Act, the Secretary shall—
 (1)quitclaim to the conservation district all right, title, and interest of the United States in and to the public land, and any such portion of the public exchange parcel as may be required to equalize the values of the lands exchanged; and
 (2)accept from the conservation district a conveyance of all right, title, and interest of the conservation district in and to the exchange land, and any such portion of the non-public exchange parcel as may be required to equalize the values of the lands exchanged.
 (b)Equalization paymentTo the extent an equalization payment is necessary under section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716), the amount of such equalization payment shall first be made by way of in-kind transfer of such portion of the public exchange parcel to the conservation district, or transfer of such portion of the non-public exchange parcel to the United States, as the case may be, as may be necessary to equalize the fair market values of the exchanged properties, as such values are indicated by the appraisal provided for under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). Such appraisal shall include an appraisal of the public exchange parcel and the non-public exchange parcel. The fair market value of the public exchange parcel or non-public exchange parcel, as the case may be, shall be credited against any required equalization payment. To the extent such credit is not sufficient to offset the entire amount of equalization payment so indicated, any remaining amount of equalization payment shall be treated as follows:
 (1)If the equalization payment is to equalize values by which the public land exceeds the exchange land and the credited value of the non-public exchange parcel, conservation district may make the equalization payment to the United States, notwithstanding any limitation regarding the amount of the equalization payment under section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). In the event conservation district opts not to make the indicated equalization payment, the exchange shall not proceed.
 (2)If the equalization payment is to equalize values by which the exchange land exceeds the public land and the credited value of the public exchange parcel, the Secretary shall order the exchange without requirement of any additional equalization payment by the United States to the conservation district.
 (c)Map and legal descriptionsAs soon as practicable after the date of the enactment of this Act, the Secretary shall finalize a map and legal descriptions of all land to be conveyed under this Act. The Secretary may correct any minor errors in the map or in the legal descriptions. The map and legal descriptions shall be on file and available for public inspection in appropriate offices of the Bureau of Land Management.
 (d)Costs of conveyanceAs a condition of conveyance, any costs related to the conveyance under this section shall be paid by the conservation district.
			4.Applicable law
			(a)Act of February 20, 1909
 (1)The Act of February 20, 1909 (35 Stat. 641), shall not apply to the public land and any public exchange land transferred under this Act.
 (2)The exchange of lands under this section shall be subject to continuing rights of the conservation district under the Act of February 20, 1909 (35 Stat. 641), on the exchange land and any exchanged portion of the non-public exchange parcel for the continued use, maintenance, operation, construction, or relocation of, or expansion of, groundwater recharge facilities on the exchange land, to accommodate groundwater recharge of the Bunker Hill Basin to the extent that such activities are not in conflict with any Habitat Conservation Plan or Habitat Management Plan under which such exchange land or non-public exchange parcel may be held or managed.
 (b)FLPMAExcept as otherwise provided in this Act, the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701, et seq.), shall apply to the exchange of land under this Act.
 5.Cancellation of secretarial order 241Secretarial Order 241, dated November 11, 1929 (withdrawing a portion of the public land for an unconstructed transmission line), is terminated and the withdrawal thereby effected is revoked.